Citation Nr: 0922922	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder from March 3, 2004 
to September 19, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder from September 20, 2007 to the 
present.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1964 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  From March 3, 2004 to September 19, 2007, the appellant's 
service-connected posttraumatic stress disorder (PTSD) was 
manifested by the following symptoms: abnormal affect at 
times; anxious mood at times; flashbacks; avoidance behavior; 
feelings of estrangement and detachment from others; sense of 
a foreshortened future; difficulty concentrating; sleep 
difficulties; hypervigilance; exaggerated startle response; 
inability to remember aspects of inservice stressors; and 
panic attacks up to 5 times per month, each lasting 15 
minutes.  

2.  From September 20, 2007 to the present, the appellant's 
service-connected PTSD was manifested by the following 
symptoms:  hypervigilance; reported visual hallucinations; 
paranoia; impaired affect; depressed mood at times.  s over 
this period of time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from March 3, 2004 to September 19, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from September 20, 2007 to the present have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
[The requirement that VA ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
has been amended.]  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In response to the appellant's claim for service connection, 
a letter was sent to him in April 2004 which satisfied the 
above requirements.  However, the appellant's claim herein 
arises from his disagreement with the initial evaluation 
assigned to his PTSD following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in April 2004 did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless.  After he disagreed with the initial 
rating assigned, letters were sent to him in May 2006, May 
2007, and April 2008 that complied with the Dingess 
requirements.  The claim was readjudicated after these 
notices were provided, most recently in a supplemental 
statement of the case.  Therefore, no further notice is 
needed under VCAA.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, he was provided with 2 VA 
examinations to ascertain the presence and severity of his 
PTSD.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where an appellant appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a appellant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In the October 2004 rating decision, service connection for 
PTSD was granted and an initial evaluation of 30 percent was 
assigned thereto, effective from March 3, 2004.  See 
38 C.F.R. § 3.400 (2008).  In April 2007, the Board remanded 
this issue for further development.  In the July 2008 
supplemental statement of the case, the evaluation for PTSD 
was increased to 50 percent, effective from September 20, 
2007.  Pursuant to the April 2007 remand, the issue has been 
remitted to the Board for further appellate review.  Because 
the RO has assigned the appellant's service-connected PTSD a 
staged rating, the Board will evaluate the issue as a claim 
of entitlement to an initial evaluation in excess of 30 
percent for PTSD from March 3, 2004 to September 19, 2007, 
and entitlement to an evaluation in excess of 50 percent for 
PTSD from September 20, 2007 to the present.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.  A GAF of 31-40 is defined 
as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., a depressed man that avoids friends, neglects 
family, and is unable to work; a child that frequently beats 
up younger children, is defiant at home, and is failing at 
school).  Id. 

I.  Entitlement to an Initial Evaluation in Excess of 30 
Percent for PTSD from March 3, 2004 to September 19, 2007

In September 2004, the appellant underwent a VA examination 
to determine the presence of PTSD and, if present, the 
severity and etiology thereof.  After detailing the inservice 
events giving rise to the claim at issue herein, the 
appellant reported that his symptoms began in 1969 and 
included sleep disturbances, flashbacks, nightmares, anxiety, 
depression, a short attention span, inability to get along 
with others, worry, anger, and rage.  Despite these symptoms, 
the appellant stated that he had not received prior mental 
health care nor had he been hospitalized for mental health 
reasons.  After being discharged from active duty service, 
the appellant reported that did not have any legal trouble 
and that he worked as a truck driver.  While working as a 
truck driver, the appellant characterized his relationships 
with his supervisor and co-workers as good.  At the time of 
this examination, the appellant reported that he was married, 
but that his relationship with this spouse was not good and 
that the union had not produced any children.  The appellant 
also reported that he started socially drinking alcohol in 
1964, but had not done so in the two years leading up to this 
examination.

A mental status examination revealed the following symptoms:  
orientation within normal limits; appropriate appearance and 
hygiene; ability to communicate within normal limits; ability 
to perform activities of daily living; no history of or then 
present delusions or hallucinations; no obsessive rituals; 
appropriate thought process; no impaired judgment; normal 
abstract thinking; memory within normal limits; no suicidal 
or homicidal ideations; an abnormal affect; anxious mood; 
flashbacks; avoidance behavior; feelings of estrangement and 
detachment from others; sense of a foreshortened future; 
difficulty concentrating; sleep difficulties; hypervigilance; 
exaggerated startle response; inability to remember aspects 
of inservice stressors; and panic attacks up to 5 times per 
month, each lasting 15 minutes.  The diagnosis was chronic, 
moderate PTSD with a GAF score of 50.

In a January 2005 treatment report, the appellant reported 
recurrent nightmares, irritability, and difficulty sleeping.  
The diagnosis was chronic, severe PTSD with a GAF score of 
55.

In March 2005, the appellant was noted as being less 
irritable and that he had decreased his alcohol consumption 
to "a 6 pack a day."  It was further noted that the 
appellant was sleeping 4 hours each night, which was an 
improvement, and that he was not depressed or suicidal.  The 
impression was PTSD with a GAF score of 60.  A second 
treatment record dated in March 2005 contained a positive 
alcohol screening test.  The appellant reported consuming 5 
or 6 alcoholic beverages 4 or more times per week.  It was 
noted that the appellant was being followed/treated for 
depression.  

A treatment report dated in April 2005 demonstrated another 
positive alcohol screening test.  The appellant reported 
drinking 6-7 alcoholic beverages 4 or more times per week.  
In August 2005, the appellant reported sleeping better and 
reduced irritability, but continued having difficulty with 
"people sneaking up or walking behind him."  He was not 
suicidal and he was still consuming "some" alcohol.

In May 2006, the appellant reported that he was "trying[,] 
as he gets older[,] to not let things bother him as much."  
The appellant also reported that he quit drinking alcohol in 
any form.  A mental status examination revealed the 
following:  appearance was within normal limits; normal 
speech rate, rhythm, and tone; good eye contact and mood; 
non-restricted, non-labile, and appropriate affect; no 
suicidal, homicidal ideations; no audio or visual 
hallucinations or delusions; logical, goal directed thought 
process; grossly intact memory; and good insight and 
judgment.  The impression was PTSD, but no GAF score was 
provided.  An alcohol screening test demonstrated that the 
appellant drank alcohol on a monthly basis or less; on 
occasions when he did drink, he drank 5 to 6 beverages; and 
he drank 6 or more beverages on a less than monthly basis.

From March 3, 2004 to September 19, 2007, the appellant's GAF 
score was 50 in September 2004, 55 in January 2005, and 60 in 
March 2005, which indicates moderately severe improving to 
moderate symptoms.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

From March 3, 2004 to September 19, 2007, the appellant's 
service-connected PTSD was manifested by:  orientation within 
normal limits; appropriate appearance and hygiene; ability to 
communicate within normal limits; ability to perform 
activities of daily living; no history of delusions or 
hallucinations; no obsessive rituals; appropriate thought 
process; no impaired judgment; normal abstract thinking; 
memory within normal limits; no suicidal or homicidal 
ideations; an abnormal affect; anxious mood; flashbacks; 
avoidance behavior; feelings of estrangement and detachment 
from others; sense of a foreshortened future; difficulty 
concentrating; sleep difficulties; hypervigilance; 
exaggerated startle response; inability to remember aspects 
of inservice stressors; panic attacks up to 5 times per 
month, each lasting 15 minutes.  Over the course of this 
period of time, the appellant's affect went from "abnormal" 
to non-restricted, non-labile, and appropriate.  Moreover, 
the appellant was able to sleep better, was less irritable, 
stopped drinking alcohol in any form, and his mood went from 
"anxious" to "good."  The medical evidence of record did 
not demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; and impaired abstract thinking; 
or difficulty in establishing and maintaining effective work 
and social relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The evidence also shows that the appellant worked as a truck 
driver after his discharge from active duty service.  When 
the appellant was working, he had good relationships with his 
supervisor and co-workers.  The evidence of record does not 
indicate that the appellant's service-connected PTSD caused 
occupational impairment.  Though the appellant described his 
relationship with his spouse as "bad," the evidence of 
record indicates that they continued to be married throughout 
this period of time.  Accordingly, the preponderance of the 
evidence of record does not show occupational and social 
impairment that meets the criteria for a rating in excess of 
30 percent for the disability at issue at any time from March 
3, 2004 to September 19, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see also Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board finds that the 
objective medical evidence of record does not support an 
evaluation in excess of 30 percent at any time from March 3, 
2004 to September 19, 2007.

II.  Entitlement to an Evaluation in Excess of 50 Percent for 
PTSD from September 20, 2007 to the Present

On September 20, 2007, the appellant reported that he was 
"doing ok[ay]," but that he recently started seeing things 
"from the angle of his eyes."  He further reported 
hypervigilance, day-to-day mood fluctuations, and some amount 
of paranoia.  He also reported enjoying spending time with 
his neighbor and watching television.  Although the appellant 
reported that he and his spouse were still married, he stated 
that there were problems between them.  The appellant denied 
alcohol, drug, or tobacco use.  He also denied suicidal and 
homicidal ideations.

A mental status examination revealed the following symptoms:  
awake, alert, and oriented in all three spheres; good eye 
contact; in good touch with reality; appropriately dressed 
and groomed; speech rate, rhythm, volume, tone, and prosody 
within normal limits; euthymic affect with congruent mood; no 
mania or hypomania; goal-directed, linear thought process; no 
flight of ideas, looseness of association, or delusions; no 
active suicidal or homicidal ideations; no auditory or visual 
hallucinations; good insight and judgment; and a grossly 
intact memory.  The diagnosis was PTSD with a GAF score of 
60.

In February 2008, the appellant reported that he was "doing 
okay" as far as his PTSD symptoms were concerned, but that 
he gets a little irritable while driving and that he 
continued to experience poor concentration.  The appellant 
reported reacting negatively to a television program that 
concerned the Vietnam Conflict and that he could not sleep 
that night, but that his symptoms abated after a few days.  
It was noted that the appellant had no psychotic symptoms and 
that it appeared that he was responding well to medications.  
A mental status examination revealed the following symptoms:  
appearance was within normal limits; normal speech rate, 
rhythm, and tone; good eye contact and mood; non-restricted, 
non-labile, and appropriate affect; no suicidal or homicidal 
ideations; no audio or visual hallucinations or delusions; 
logical, goal-directed thought process; grossly intact 
memory; and good insight and judgment.  The impression was 
PTSD with a GAF score of 60.

In April 2008, the appellant underwent a VA examination to 
determine the severity of his PTSD.  The appellant reported 
that he was able to manage his PTSD symptoms prior to his 
lung cancer surgery.  Since then, however, he reported 
experiencing sleep difficulties, including insomnia and 
nightmares; mood disturbances; isolation/detachment from 
others; significant sadness; visual hallucinations; intrusive 
thoughts; and avoidance and hypervigilant behavior.  The 
appellant reported receiving regular mental health treatment 
including a quarterly visit with a psychiatrist and weekly 
participation in group therapy sessions.  As reported by the 
appellant, he has been married twice and divorced once.  At 
the time of this examination the appellant had been married 
to his spouse for 33 years.  He reported having "fine" 
relationships with his 6 step children.  He further reported 
getting along with his siblings, but that he has a tense 
relationship with one of them for unknown reasons.  
Occupationally, the appellant reported that he worked as a 
truck driver for approximately 24 years after being 
discharged from active duty service.  He stated that he 
stopped working in 2003 after his condition was diagnosed as 
lung cancer.

A mental status examination revealed the following symptoms:  
casually groomed; good cooperation; somewhat disheveled 
appearance; speech tone and volume within normal limits, but 
pace was slow; no impairment of communication; oriented to 
time, place, person, and situation; no suicidal or homicidal 
ideations; good memory including a good ability to 
immediately recall information; good calculation and 
attention; goal-oriented thought processes with no 
impairment; no psychomotor activity or odd behavior; "okay" 
facial expressions despite being fairly flat; concrete 
abstract reasoning; good judgment; blunt affect with a 
somewhat depressed mood; no eye contact; paranoid thought 
content; hypervigilant behavior; reported visual 
hallucinations; and limited insight.  The diagnosis was 
delayed-onset PTSD with mild to moderate symptoms and a GAF 
score of 55.

In June 2008, the appellant again reported "doing okay," 
but that he was hypervigilant and continued to experience 
sleep difficulties and paranoia.  He also reported that his 
appetite was okay, but that he was not doing much physical 
activity due to a hurt leg.  He stated that he avoided 
combat-related movies and that he did not have suicidal or 
homicidal ideations.  A mental status examination revealed 
the following symptoms:  appearance was within normal limits; 
normal speech rate, rhythm, and tone; good eye contact; 
"okay" mood; an improved, but anxious affect; no suicidal 
or  homicidal ideations; no audio or visual hallucinations or 
delusions; logical, goal directed thought process; grossly 
intact memory; and good insight and judgment.  The impression 
was PTSD with a GAF score of 60.  As noted in this treatment 
report, the treatment plan was to decrease depressive 
symptoms, anxiety, and cognitive distortions, while promoting 
emotional stability, self-esteem, coping skills, and stress 
management.

In December 2008, the appellant reported that he stays at 
home because he feels more comfortable at home and feels 
anxious around other people.  He also reported continued 
nightmares and hypervigilance, but denied any suicidal or 
homicidal ideations.  As a result of participating in PTSD 
group therapy, the appellant stated that he has developed a 
few friends.  The appellant stated that he was having 
difficulties with a few of his step children and his spouse 
due to their religious affiliation.  A mental status 
examination echoed the findings of the June 2008 examination.

An April 2009 treatment report demonstrates that the 
appellant reported that he does not like to be bothered by 
people and that he does not communicate much with his spouse.  
He also reported staying up late watching television and 
sleeping until the early afternoon.  He further reported 
continued on-and-off nightmares and watching people coming 
into the neighborhood, but less paranoia.  The appellant also 
presented with complaints of memory problems and that his 
younger brother had been diagnosed with Alzheimer's disease.  
He denied suicidal and homicidal ideations.  A mental status 
examination revealed the following symptoms:  appearance was 
within normal limits; normal speech rate, rhythm, and tone; 
good eye contact; good mood; a non-restricted, non-labile, 
and appropriate affect; no suicidal or  homicidal ideations; 
no audio or visual hallucinations or delusions; some 
paranoia; logical, goal-directed thought process; grossly 
intact memory; and good insight and judgment.  The impression 
was PTSD with a GAF score of 60.  The staff physician found 
that:

[The appellant's] symptoms seems [sic] 
to be better and he is not as 
hypervigilant as he was in the past[, he 
is] extremely worried about his memory 
problems...[His] memory problems could be 
because of the medications he is on as 
well as his PTSD.

From September 20, 2007 to the present, the appellant's GAF 
scores have primarily been 60 with the exception of the April 
2008 score, which was 55.  These scores indicate moderate 
symptoms.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

From September 20, 2007 to the present, the appellant's 
service-connected PTSD has been manifested by:  awake, alert, 
and oriented in all three spheres; cooperative; in good touch 
with reality; appropriately dressed and groomed; speech rate, 
rhythm, volume, tone, and prosody within normal limits; no 
impairment of communication; no mania or hypomania; no 
psychomotor activity or odd behavior; logical, goal-directed, 
linear thought process; concrete abstract reasoning; no 
flight of ideas, looseness of association, or delusions; no 
active suicidal or homicidal ideations; no auditory 
hallucinations; good judgment; a grossly intact memory; 
hypervigilance; reported visual hallucinations; and paranoia.  
The appellant demonstrated good, "okay," euthymic, and 
depressed moods over this period of time.  Moreover, the 
appellant's affect was described as fairly flat, anxious, 
blunt, euthymic, non-restricted, non-labile, and appropriate.  
He was also found to have good to limited insight and was 
found to exhibit good to no eye contact.  The medical 
evidence of record did not demonstrate occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence also shows that the appellant worked as a truck 
driver for 24 years after his discharge from active duty 
service.  He stated that he stopped working in 2003 due to a 
diagnosis of lung cancer.  The evidence of record further 
demonstrates that the appellant has been married twice and 
divorced once, and that he has been married to his current 
spouse for more than 34 years.  He reported "fine" 
relationships with his 6 step children and that he got along 
with his all of his siblings with one exception.  The 
appellant later stated that he was having difficulties with 
some of his step children and his spouse due to their 
religious affiliation.  The appellant also reported 
maintaining a friendship with a neighbor and that he has made 
a few friends during the course of his group therapy 
sessions.  Accordingly, the preponderance of the evidence of 
record does not show occupational and social impairment that 
meets the criteria for a rating in excess of 50 percent for 
the disability at issue at any time from September 20, 2007 
to the present.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411; see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board finds that the objective 
medical evidence of record does not support an evaluation in 
excess of 50 percent at any time from September 20, 2007 to 
the present.



III.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (noting that the "[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the appellant's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
appellant's disability level and symptomatology, then the 
appellant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render his 
assigned 30 and 50 percent ratings inadequate.  The 
appellant's PTSD was evaluated as a mental disability 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  He does not have any symptoms 
from his PTSD that are in any way unusual or not otherwise 
contemplated within the rating schedule.  Thus, based on the 
evidence of record, the Board finds that the appellant's 
disability picture cannot be characterized as an exceptional 
case, so as to render the schedular evaluations inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the appellant is not entitled to referral for an 
extraschedular rating for either period of time.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD, from 
March 3, 2004 through September 19, 2007, is denied.

An evaluation in excess of 50 percent for PTSD, from 
September 20, 2007 to the present, is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


